                 1
                 2
                 3                                UNITED STATES DISTRICT COURT
                 4                                       DISTRICT OF NEVADA
                 5                                                  ***
                 6    UNITED STATES OF AMERICA,                            Case No. 2:14-CR-3 JCM (CWH)
                 7                                         Plaintiff(s),                     ORDER
                 8           v.
                 9    EDWARD ANTHONY RODRIGUEZ,
               10                                        Defendant(s).
               11
               12            Presently before the court is the matter of United States of America v. Edward Anthony
               13     Rodriguez, case number 2:14-cr-00003-JCM-CWH.
               14            On Wednesday, February 12, 2020, the court held a hearing on the revocation of
               15     Rodriguez’s supervised release. At the hearing, Rodriguez represented to the court that he has
               16     potential employment with Paldi Steel Services. The court reviewed a letter from Mr. Rodney
               17     Paldi, who indicated that he would be willing to hire Rodriguez. Mr. Paldi indicated that
               18     Rodriguez “has to want it. Nobody can make him want it. He has a choice to make.”
               19            The court also canvassed Rodriguez about potential criminal charges in state court. A
               20     status check is set in state court for February 27, 2020. To date, no criminal complaint has been
               21     filed and no state court case has been opened. Rodriguez is not being held in state custody.
               22            In light of Rodriguez’s potential employment and the uncertainty of the state court
               23     proceeding, the court continued the revocation of Rodriguez’s supervised release to March 10,
               24     2020. However, Rodriguez remains in federal custody for the instant violation of his supervised
               25     release. The court acknowledged that Rodriguez’s incarceration interferes with his potential
               26     employment with Paldi Steel Services and indicated that Rodriguez would be released from
               27     custody.
               28

James C. Mahan
U.S. District Judge
                1            The court hereby orders Rodriguez released from custody on the previously imposed
                2     conditions of supervised release.
                3            Accordingly,
                4            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Rodriguez be released
                5     from custody on the previously imposed conditions of supervised release.
                6            DATED February 12, 2020.
                7                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
